Case 2:21-cr-00191-KM Document 14 Filed 07/08/21 Page 1 of 3 PageID: 32




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA          :       Hon. Kevin McNulty
                                  :
               v.                 :       Criminal No. 21-191
                                  :
DAVID KUSHNER                     :       AMENDED SCHEDULING
                                          ORDER

      This matter having come before the Court; and the United States

being represented by Rachael A. Honig, Acting United States Attorney for

the District of New Jersey (by Alexandra Tsakopoulos Saker, Assistant U.S.

Attorney, appearing); and the Defendant being represented by Jeffrey

Dirmann, Esq. and Frank Agostino, Esq.; and the parties having conferred

and having determined that this matter may be treated as a criminal case

that does not require extensive discovery within the meaning of paragraph

3 of this Court’s Standing Order for Criminal Trial Scheduling and

Discovery; and the parties having agreed on an amended schedule for the

exchange of discovery and the filing and argument of pretrial motions; and

the Court having accepted such schedule, and for good cause shown,

      It is on this 8th day of July, 2021, ORDERED that:

      1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before August 31, 2021.

      2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before August 31, 2021. Exculpatory evidence that becomes known to the


                                      1
Case 2:21-cr-00191-KM Document 14 Filed 07/08/21 Page 2 of 3 PageID: 33




Government after that date shall be disclosed reasonably promptly after

becoming known to the Government.

        3. The Defendant shall provide all discovery required by Federal Rule

of Criminal Procedure 16(b)(1) on or before October 29, 2021.

        4.   The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

October 29, 2021.

        5. The following shall be the schedule for pretrial motions in this

matter:

             a) The Defendant shall file any and all pretrial motions, pursuant

to Federal Rules of Criminal Procedure 12(b) and 41(h), in the manner set

forth in L. Civ. R. 7.1, on or before November 12, 2021;

             b) The Government shall file any response to the Defendant’s

pretrial motions on or before January 11, 2022;

             c) The Defendant shall file any reply on or before March 14,

2022;

             d) Oral argument on pretrial motions shall be held on a date to

be set; and

             e) Pursuant to paragraphs 17 to 21 of the Court’s Standing Order

No 15-2, the Court shall, in consultation with the parties, schedule a final

pretrial conference that will be held no sooner than two (2) weeks following




                                        2
Case 2:21-cr-00191-KM Document 14 Filed 07/08/21 Page 3 of 3 PageID: 34




the disposition of pretrial motions. If appropriate, a trial date will be set

at this final pretrial conference.



                                        /s/ Kevin McNulty
                                      _________________________________
                                      Honorable Kevin McNulty
                                      United States District Judge




                                     3
